Dismissed and Memorandum Opinion filed September 17, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00630-CR

                       BRANDON DURANT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1586178

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to aggravated robbery with a deadly weapon.
In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for 23 years in the Institutional Division
of the Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Appellant’s waiver reflects that he entered into an agreement with the State after a
jury found him guilty. Appellant waived the right of appeal knowing with certainty
the punishment that would be assessed. See Blanco v. State, 18 S.W.3d 218, 219
(Tex. Crim. App. 2000) (holding waiver of right to appeal is valid if appellant
knows with certainty the punishment that will be assessed).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2